Citation Nr: 1336637	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include on a secondary basis.

2.  Entitlement to service connection for hypertension, to include on a secondary or as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for cataracts, to include on a secondary basis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for each disability at issue.

The issues of service connection for erectile dysfunction, hypertension and cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss disability otherwise causally related to such service.  

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise causally related to such service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. ); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Letters dated August 2007, May 2008 and February 2009 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination.  The Board has found the examination to be adequate to consider the issues addressed on the merits. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims (Court ) held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran denied having a hearing loss on a report of medical history in May 1968.  An audiogram on the entrance examination in May 1968 disclosed that the hearing threshold levels in decibels in the right ear were 5, -5, 0 and 25, at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, -5, 5 and 30.  

The Veteran denied having a hearing loss or any ear trouble on a report of medical history in October 1969.  An audiogram on the discharge examination in October 1969 demonstrated that the hearing threshold levels in decibels in the right ear were 5, -5, 5 and 20, at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, -5, 5 and 30.  A minor hearing loss, unchanged from the induction physical, was noted.  

The discharge certificate shows the Veteran was a general vehicle repairman.

The Veteran was afforded an audiometric examination by the VA in November 2007.  He reported his bilateral hearing loss had its onset after his return from service, and that it had gotten progressively worse over the years.  He also related he had constant, bilateral tinnitus, which also had its onset after his return from service.  He asserted he experienced excessive noise levels during service as a wheel track mechanic.  He denied noise exposure following service.  Following an audiometric test, the diagnosis was moderately severe hearing loss bilaterally.  The examiner stated she reviewed the claims folder and commented that with the exception of a mild loss at 4,000 Hertz in the left ear, the Veteran had normal hearing in service.  She pointed out the audiograms were unchanged from induction to separation, and this was noted on the separation examination.  She also observed there were no complaints of hearing loss or tinnitus in service.  The examiner commented that due to a pre-existing hearing loss that was not aggravated by service, limited military noise exposure and no evidence of complaints of hearing loss or tinnitus in service, it was her opinion it was not at least as likely as not that hearing loss or tinnitus was related to service.

The Veteran asserts service connection is warranted for bilateral hearing loss and tinnitus.  During the Board hearing before the undersigned, he testified he was subjected to loud noises while repairing vehicles.  He testified that he complained of hearing loss at the time of his discharge examination.  He also alleged he had had ringing in the ears since 1969.  He further testified that he reported it, but could not remember any details.   

Analysis

The Board first notes that a question is raised by the evidence regarding application of the presumption of soundness to the hearing loss issue.  See generally 38 U.S.C.A. §§ 1111, 1137.  However, after reviewing the fact, the Board concludes that whether or not the presumption of soundness is applied, service connection for bilateral hearing loss is not warranted.  

On entrance examination, audiometric testing showed some degree of hearing loss according to the discussion of the Court in Hensley.  However, the degree of hearing loss did not meet the criteria for a finding of hearing loss disability under 38 C.F.R. § 3.385.  It is arguable that the audiometric test results on its face and without comment by the examiner did not constitute a notation of preexisting hearing loss.  In such case, the Veteran is afforded the presumption of soundness.  Under this analysis, the evidence shows not only that hearing loss disability (as defined by regulation) was not manifested during service or for many years thereafter, but also that there was no upward shift in thresholds from the time of entrance examination to the time of discharge examination to suggest any decrease in hearing acuity during service.  Looking to the analysis if the presumption of soundness is not afforded the Veteran, the result is the same; that is there is no increase in the severity of the degree of hearing loss when comparing the audiometric results from entrance examination to those recorded on discharge examination.  Under both analyses, the fact that there was no significant upward shift in frequencies from entrance examination to discharge examination is of critical importance.  It is significant to point out, moreover, that following the November 2007 VA audiometric examination, the examiner specifically stated the Veteran's preexisting hearing loss was not aggravated in service.  It is also noted that the service separation examination found the hearing loss was unchanged from the level present at the time of the Veteran's entry into service.  This supports the conclusion that the degree hearing loss did not increase in severity during service.  

The Veteran's testimony regarding reporting hearing loss at discharge examination is not documented in the examination report.  At any rate, the fact that he had some degree of hearing loss at discharge is not in dispute.  In fact, the discharge examiner noted that it was the same degree of hearing loss as noted on entrance examination.  However, there is no persuasive evidence that hearing loss disability (as defined by regulation) was manifested during service, or within one year of discharge.  The evidence suggests that hearing loss disability (as defined by regulation) was first manifested a number of years after service.  As to the current hearing loss disability being otherwise causally related to service, the Board gives considerable weight to the opinion of the VA examiner.  

With respect to the Veteran's claim for service connection for tinnitus, as noted above, the service treatment records are negative for complaints or findings pertaining to ringing in the ears.  The Board acknowledges the Veteran testified that he has had ringing in the ears since 1969.  This is inconsistent with his report at the time of the discharge examination in October 1969 that he had no problems with his ears.  It also appears inconsistent with the 2007 examiner's comment that the Veteran reported that it began after return from service.  In addition, following the November 2007 VA audiometric examination, it was concluded that it was less likely than not that tinnitus was related to service.  In support of her conclusion, the examiner pointed out the Veteran did not have any complaints of tinnitus while in service.  The Board also notes that the Veteran's testimony regarding when he reported tinnitus was somewhat vague.  Against this factual background, the Board is unable to find the Veteran's statements and testimony regarding tinnitus beginning during service and continuing thereafter to be credible.  

In sum, the Board finds that the preponderance of the evidence is against entitlement to service connection for hearing loss disability and tinnitus.  The Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against these claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss and for tinnitus is not warranted.  To this extent, the appeal is denied. 



REMAND

The Veteran also asserts service connection is warranted for erectile dysfunction, hypertension and cataracts.  He claims these disabilities are secondary to his service-connected diabetes mellitus, type 2.  In addition, with respect to his claim for service connection for hypertension, he alleges it is due to his exposure to Agent Orange.

During the hearing before the undersigned in May 2013, the Veteran testified he was treated for high blood pressure around 1971 or 1972 by his family physician, V. Zata, M.D.  The Board acknowledges some records from Dr. Zata have been associated with the claims folder, but it does not appear that the RO requested the records from the initial post-service years.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2012).

The Board acknowledges that there are VA medical opinions concluding that hypertension, erectile dysfunction and cataracts are not due to the Veteran's service connection diabetes mellitus.  The opinions failed to address the question of aggravation.  

Finally, the Veteran's representative has recently submitted additional medical evidence from Jennifer A. Redfern, O.D.  The RO will have the opportunity to conduct a preliminary review of this new evidence on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide the name, addresses and dates of treatment from any medical provider, VA and non-VA, including Dr. Zata, who has treated him for hypertension, erectile dysfunction or cataracts.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  The RO should schedule VA genitourinary, cardiovascular and eye examinations to determine the nature and etiology of the Veteran's erectile dysfunction, hypertension and cataracts.  The claims file should be made available to the examiners for review. 

Each examiner should be requested to furnish an opinion (pertinent to his specialty) concerning whether it is at least as likely as not (50 percent probability or higher) that any of the Veteran's service-connected disabilities, to include diabetes mellitus, caused or aggravated (permanently worsened the underlying disorder beyond its normal course) the erectile dysfunction, hypertension or cataracts.  

The cardiovascular examiner should also provide an opinion whether it is at least as likely as not that hypertension is due to exposure to Agent Orange.  In this regard, such exposure in Korea has been conceded by VA in a February 2007 rating decision. 

The rationale for all opinions should be set forth.  

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


